  4:19-cr-03017-JMG-CRZ Doc # 51 Filed: 03/04/21 Page 1 of 1 - Page ID # 256




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           4:19-CR-3017

vs.
                                                       JUDGMENT
MICHAEL DEAN MCCULLAR,

                  Defendant.

      For the reasons stated in the accompanying Memorandum and Order,
the defendant's motion to vacate under 28 U.S.C. § 2255 (filing 48) is denied.


      Dated this 4th day of March, 2021.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge
